Citation Nr: 9929622	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for retinitis 
pigmentosa.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to April 
1983, with prior inactive reserve service beginning in 
December 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1997 by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.  

The Board observes that although the RO denied service 
connection for hypertension pursuant to the February 1997 
rating decision, and the veteran filed a timely notice of 
disagreement (NOD) with respect to this issue, the veteran's 
substantive appeal did not refer to the hypertension issue.  
Indeed, the comments of the veteran's representative recorded 
in the RO hearing transcript indicated there was no intention 
to pursue an appeal for service connection for hypertension.  
Moreover, the subsequent statement of accredited 
representation (VA From 646) and informal hearing 
presentation omitted any reference to the veteran's claim of 
entitlement to service connection for hypertension.  
Therefore, the Board finds that the issue of entitlement to 
service connection for hypertension is not in appellate 
status in accordance with 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (1998).

FINDINGS OF FACT

1.  There is no medical evidence of record demonstrating a 
nexus or link between the veteran's current lung disease and 
service.

2.  There is no medical evidence of record demonstrating that 
the veteran currently suffers from the residuals of head 
trauma.

3.  There is no medical evidence of record demonstrating a 
nexus or link between the veteran's current retinitis 
pigmentosa and service.

4.  By rating decision in November 1983, a claim of 
entitlement to service connection for tinnitus was denied; 
the veteran did not initiate and complete an appeal from that 
rating decision. 

6.  By rating decision in January 1995, a request to reopen 
the veteran's claim of entitlement to service connection for 
tinnitus was denied on the basis that new and material 
evidence had not been received; the veteran did not initiate 
and complete an appeal from that rating decision.

7.  Evidence associated with the record since the January 
1995 rating decision bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for tinnitus.  

8.  The record includes medical evidence of a nexus or link 
between current tinnitus and the veteran's period of active 
military service.

9.  The veteran's tinnitus began during or as the result of 
active service.




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a lung disease, to include as due to herbicide exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for the residuals of head trauma is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The veteran's claim of entitlement to service connection 
for retinitis pigmentosa is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The November 1983 Board decision which denied entitlement 
to service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

5.  The January 1995 rating decision which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

6.  Evidence received since the January 1995 rating decision 
is new and material, and the veteran's claim of entitlement 
service connection for tinnitus has been reopened.  
38 U.S.C.A. § 5108 (West 1991); C.F.R. § 3.156(a) (1998).

7.  The veteran's claim of entitlement to service connection 
for tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

8.  The veteran's tinnitus was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Moreover, a veteran who served in Vietnam during the period 
January 9, 1962 through May 7, 1975 is presumed to have been 
exposed to certain herbicides.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.307(a)(6).  A veteran's exposure to 
Agent Orange will be presumed if the veteran suffers from one 
of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).  
The presumptive diseases include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1998).  

The threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  


Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Service connection for a lung disease 

The service medical records (SMRs) include the following: a 
May 1966 treatment record noting the veteran's complaints of 
chest pain; an October 1977 treatment record observing 
"coarse rhonchi throughout" the chest and stating the 
impression to be bronchitis, and a December 1977 treatment 
record showing the veteran was seen for chest pain, the 
impression reported to be probable pleuritis; and a March 
1983 examination report upon separation from service, which 
clinically evaluated the lungs and chest as normal.

A May 1990 private operation report report prepared by R. 
Santoscoy, M.D., explained the surgical details of the left 
posterolateral thoracotomy with wedge resection of a left 
upper lobe mass. 

A private October 1990 X-ray report, prepared by David 
Wilhelm, M.D., stated an impression of postoperative changes 
in the left upper mid lung. 


A May 1992 follow-up examination report prepared by a private 
physician, John H. Rudersdorf, M.D., stated the following 
impression: empyema, status post pneumonia; and bronchitis 
related to a history of smoking.

A July 1994 letter from a private physician at the Mayo 
Clinic, Mary J. Kasten, M.D., stated that a chest X-ray 
revealed small benign nodular opacities in the lower lung.  

A September 1994 VA general medical examination report 
included diagnoses of status post left thoracotomy and 
chronic obstructive pulmonary disease.

A November 1996 VA non-tuberculosis diseases and injuries 
examination report included an examination of the veteran, as 
well as review of contemporaneous radiology and pulmonary 
function study.  Scattered rhonchi was observed bilaterally.  
The impression was chronic obstructive pulmonary disease, 
with a 5mm nodule in the right lung base.  

A March 1997 examination report from a private physician, 
Richard A. Morin, M.D., recounted the veteran's history of 
lung surgery and included an impression of granulomatous lung 
disease.

A February 1998 office note from a private physician, Anup K. 
Chakraborty, M.D., stated the veteran suffered from severe 
chronic obstructive pulmonary disease.  The impression was 
severe emphysema, chronic bronchitis, and a previous fungal 
infection in the lung.   

The remaining evidence consists of the veteran's written 
statements, and the hearing testimony of the veteran and his 
wife contending that he was short of breath throughout 
service, and that he was exposed to asbestos and herbicides 
during service, which has resulted in his current lung 
disease(s).  



After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record showing 
that the veteran's current lung disease - which has been 
variously diagnosed as chronic obstructive pulmonary disease, 
chronic bronchitis, granulomatous lung disease, empyema, and 
emphysema - is related to service, either presumptively, 
directly, or by chronicity under Savage.  

First, although the SMRs did show the veteran suffered from 
infrequent complaints related to chest pain and were 
accompanied by impressions of bronchitis and pleuritis, the 
short-lived nature of the treatment received indicates that 
these lung ailments or chest pain were acute and transitory, 
and were resolved.  Indeed, the March 1983 examination upon 
separation from service clinically evaluated the lungs and 
chest as normal.  Second, the record shows that the veteran 
did not complain of any lung problems until May 1990, 
approximately 7 years after service, when the veteran 
underwent lung surgery.  Third, none of the post-service 
medical records detailing the veteran's current lung ailments 
link such ailments to service, as either a residual of 
herbicide exposure, asbestos exposure, or some other cause.  
There is no medical evidence of asbestosis.  Fourth, 
presumptive service connection for herbicide exposure is not 
warranted because the veteran is not shown to have been 
diagnosed with any of the diseases listed under 38 C.F.R. § 
3.309(e).  

The only evidence of record to support the veteran's claim of 
service connection for lung disease is the hearing testimony 
of the veteran and his wife, and the veteran's written 
contentions.  However, as a matter of law, these statements 
do not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing that his current lung disease(s) is related 
to service.  By this decision, the Board is informing the 
veteran that medical evidence of medical causation is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).



II.  Service connection for the residuals of head trauma

The veteran contends that during service he sustained head 
trauma as a result of the striking of a door to his left 
forehead and left eyebrow area, which resulted in frequent 
headaches and associated syncopal episodes ever since.  

Although the SMRs include a September 1967 treatment record 
for a blow to the left forehead and left eyebrow, there is no 
indication of any residuals of that injury, including 
frequent headaches or periods of unconsciousness.  In fact, 
on the March 1983 examination report upon separation from 
service, the veteran specifically reported no complaints of 
headaches, dizziness, fainting spells, or periods of 
unconsciousness, and the examiner clinically evaluated the 
veteran's neurological system as normal.

A February 1994 cardiac evaluation report from a private 
physician, S. Mahapatra, M.D., noted an impression of 
"recent onset syncope/presyncope."  

April 1994 cerebrovascular evaluation and transcranial 
doppler evaluation reports both revealed normal diagnostic 
impressions. 

A July 1994 letter from Dr. Katsen at the Mayo clinic 
referred to a neurological examination of the veteran, which 
found no neurological explanation for his syncopal episodes.  
The letter further stated that no specific diagnosis was made 
with regard to the veteran's syncope.  

A September 1994 VA general medical examination report 
included a diagnosis of syncope of unknown etiology. 

A November 1996 VA neurological examination report stated 
that the veteran's history of being rendered unconscious 
during service when he was struck over the left eyebrow "is 
simply a null event with regard to his present difficulties.  
If he had a significant injury it would have shown up on the 
MRI or possibly his EEG."  


The remaining evidence consists of the veteran's written 
statements, and the hearing testimony of the veteran and his 
wife contending that his headaches and passing out episodes, 
which began in service, are the result of head trauma he 
sustained during service when he was struck in the head over 
his left eyebrow.

After review of the relevant evidence of record, the Board 
finds that there is no competent medical evidence of record 
showing that any current headaches or syncopal episodes are 
the residuals of head trauma sustained in service, or to any 
other cause attributable to service, either directly or by 
chronicity under Savage.  

First, although the SMRs do contain reference to a blow to 
the left forehead/eyebrow sustained in service, there is no 
medical evidence suggesting that this caused any head trauma 
or was otherwise responsible for any residual headaches or 
syncopal episodes.  Indeed, the SMRs include no record that 
the veteran suffered from headache, dizziness, or syncope 
independent of being symptoms of flu or cold symptoms.  
Finally, the post-service medical records discount any notion 
that the veteran's headaches or syncopal episodes are related 
to inservice head trauma. 

The only evidence of record to support the veteran's claims 
of service connection for residuals of head trauma is his own 
written contentions, and his hearing testimony and the 
testimony of his wife.  However, as a matter of law, these 
lay statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  Espiritu (holding that laypersons are 
not competent to offer medical opinions).  In other words, 
what is needed is medical evidence showing the veteran's 
current headaches and syncopal episodes are related to head 
trauma incurred during service.  By this decision, the Board 
is informing the veteran that medical evidence of a current 
disability due to head trauma, and causation thereof, is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette.


III. Service connection for retinitis pigmentosa

The veteran contends that he incurred retinitis pigmentosa in 
service.  The SMRs reveal that the veteran required glasses 
for defective vision prior to entering service, and that the 
prescription for his defective vision was routinely changed 
during service to accommodate declining vision.  There is no 
indication in the record, however, that the veteran was 
treated for, or diagnosed with, retinitis pigmentosa during 
service.  

Treatment records from a private physician, Dean R. Forgey, 
M.D., detail treatment received by the veteran during the 
period September 1996 to January 1998 for retinitis 
pigmentosa and other eye disorders.  

A November 1996 letter from Ira A Priluck, M.D., explained 
that he had examined the veteran and speculated on the 
origins of the veteran's decrease in vision, which may or may 
have not been due to a systemic infection.  In any case, Dr. 
Priluck did not suggest that the origins of the veteran's 
poor vision, including retinitis pigmentosa, was in any way 
related to service.  

The question of entitlement to service connection for 
hereditary diseases, and specifically for retinitis 
pigmentosa, has been previously considered by the VA Office 
of the General Counsel (GC).  The provisions of 38 C.F.R. § 
3.303(c) provide that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  Whether 38 C.F.R. § 3.303(c) 
effectively removed familial or hereditary conditions like 
retinitis pigmentosa from the scope of 38 U.S.C.A. § 1110 was 
the subject of a GC precedent opinion, which held that 
service connection may be granted for diseases, such as 
retinitis pigmentosa, but not for congenital, developmental 
or familial defects, if the evidence as a whole establishes 
that the familial disease in question was incurred in or 
aggravated during service within the meaning of VA law and 
regulations. VAOPGCPREC 82-90 (July 18, 1990).

In this regard, GC determined that retinitis pigmentosa and 
most other diseases of hereditary origin can be incurred or 
aggravated in service in the sense contemplated by Congress 
in Title 38 if their symptomatology did not manifest itself 
until after entry on duty.  The mere genetic or other 
familial predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when symptomatology and/or pathology exists 
can an individual be said to have developed the disease.  It 
was also noted that even where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Service connection 
may thus be granted for hereditary diseases which either 
first manifest themselves during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Pursuant to 38 C.F.R. §§ 3.303(c) and 4.9 (1998), mere 
congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  

The evidence of record clearly shows that prior to service, 
the veteran was required to wear glasses in order to correct 
his poor vision due to refractive error.  There is no medical 
evidence - from either the SMRs or post-service medical 
records - that any negative changes in the veteran's eyesight 
over the years since his enlistment can be linked to 
retinitis pigmentosa during service, as opposed to the 
congenital or developmental defect of refractive error which 
he is shown to have had since enlistment.  Moreover, as noted 
above, while service connection may be granted for a 
congenital or developmental disorder in certain limited 
circumstances, such as when aggravated by a superimposed 
disease or injury, see Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995), there is no medical evidence showing that this 
has occurred in this case.  

In addition, it appears from the medical evidence of record 
that the veteran did not complain of the uncorrectable vision 
he currently experiences until September 1996 (at which time 
he was first diagnosed with retinitis pigmentosa), more that 
13 years after separation from service.  Thus, the competent 
and probative evidence of record shows that retinitis 
pigmentosa was first diagnosed many years after the veteran's 
discharge from military service; such evidence does not show 
that retinitis pigmentosa had its onset during military 
service or, if present during service, underwent any 
demonstrable increase in severity during that time, or that 
it is otherwise related to service.

The only evidence of record to support the veteran's claims 
of service connection for retinitis pigmentosa is his own 
written contentions, and his hearing testimony and the 
testimony of his wife.  However, as a matter of law, these 
lay statements do not satisfy the medical diagnosis or 
medical nexus requirements and cannot, therefore, render his 
claim well grounded.  Espiritu (holding that laypersons are 
not competent to offer medical opinions).  In other words, 
what is needed is medical evidence showing the veteran's 
current retinitis pigmentosa is related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation thereof, is required to render his 
claim well grounded.  38 U.S.C.A. § 5107(a); Robinette.

IV.  Whether new and material evidence has
been received for a claim of tinnitus 

As previously noted, a November 1983 RO rating decision 
denied a claim of entitlement to service connection for 
tinnitus.  As the veteran did not initiate and complete an 
appeal from that rating decision, that decision became final.  
38 U.S.C.A. § 7105(c).  In a subsequent January 1995 rating 
decision, the RO denied the veteran's request to reopen a 
claim of entitlement to service connection for tinnitus on 
the basis that new and material evidence had not been 
received.  As the veteran did not initiate and complete an 
appeal, that rating decision also became final.  38 U.S.C.A. 
§ 7105(c). 

Except as provided for in 38 U.S.C.A. § 5108 (West 1991), 
when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette at 75-76 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the January 1995 rating 
decision.

The evidence of record at the time of the January 1995 rating 
decision consisted of the following: the veteran's service 
medical records (SMRs), which showed that the veteran had 
sensorineural hearing loss in service, but not tinnitus; a 
June 1983 VA audiology examination report that showed the 
veteran had sensorineural hearing loss, but not tinnitus; and 
an October 1994 VA audiology examination report that showed 
the veteran had sensorineural hearing loss, but included a 
note that the veteran denied having tinnitus.

The evidence associated with the record subsequent to the 
January 1995 rating decision consisted of the following: an 
October 1996 VA audiology examination report that showed the 
veteran had sensorineural hearing and periodic tinnitus since 
1979; and the veteran's hearing testimony and written 
statements stating that his tinnitus was due to acoustic 
trauma incurred during service.  As this evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the evidence is deemed to be new and material.  Therefore, the 
claim is hereby reopened.  38 C.F.R. § 3.156(a).  

The Board also finds that such evidence makes the veteran's 
claim for service connection for tinnitus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim that is plausible; capable of 
substantiation or meritorious on its own.  Murphy.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

In view of the evidence of record as a whole, the Board finds 
that there is sufficient evidence to award service connection 
on the merits for tinnitus.  This conclusion is based 
primarily on the October 1996 VA audiological examination 
report, which stated that the veteran has had tinnitus since 
the time he was in service in 1979, and the fact that the 
veteran was exposed to acoustic trauma during his 20 years of 
service.  It is pertinent to note that it has already been 
determined by VA that the veteran's sensorineural bilateral 
hearing loss began during service.
Applying the benefit-of-the-doubt doctrine outlined in 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Board finds that entitlement to service 
connection for tinnitus is warranted on the basis of 
inception during service.

The Board recognizes that some of the issues in this case are 
being disposed of on appeal in a manner that differs from 
that used by the RO.  The RO denied the veteran's service 
connection claims on the merits, while the Board has 
concluded that the claims are not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well-grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).




ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a lung disease is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for the residuals of head trauma is 
denied. 

Evidence of a well-grounded claim not having been received, 
service connection for retinitis pigmentosa is denied.

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing monetary 
awards.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

